                                           Case 3:20-cv-08244-SI Document 33 Filed 03/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID FRED BLAKEFIELD,                           Case No. 20-cv-08244-SI
                                   8                   Plaintiff,
                                                                                          ORDER STAYING EXECUTION OF
                                   9             v.                                       SONOMA COUNTY JUDGMENT,
                                                                                          GRANTING MOTION TO JOIN
                                  10     MARRON ROAD VENTURES, LLP, et al.,               LONICH, AND DENYING MOTION TO
                                                                                          DISMISS AS MOOT
                                  11                   Defendants.
                                                                                          Re: Dkt. Nos. 11, 19, 23
                                  12
Northern District of California
 United States District Court




                                  13
                                              On March 5, 2021, a hearing was held on plaintiff Blakefield’s motion for a temporary
                                  14
                                       restraining order or other equitable relief concerning the Sonoma County judgment against him
                                  15
                                       (Lonich v. Blakefield and Schwarz, No. SCV-258490). All parties were represented by counsel.
                                  16
                                       Having considered the papers submitted and arguments made, the Court rules as follows:
                                  17
                                                 (1) With consent of the parties, the Court hereby STAYS enforcement of the Sonoma
                                  18
                                                      County judgment pending further orders from this Court;
                                  19
                                                 (2) Plaintiff shall file an amended complaint within 14 days of this order;
                                  20
                                                 (3) Defendant and cross-defendant Marron Road Ventures, LLP’s pending motion to
                                  21
                                                      dismiss is hereby DENIED as moot;
                                  22
                                                 (4) Defendant and cross-plaintiff United States Department of Justice’s motion for
                                  23
                                                      joinder of David Lonich is hereby GRANTED.
                                  24

                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: March 5, 2021
                                  27
                                                                                      ______________________________________
                                  28                                                  SUSAN ILLSTON
                                       Case 3:20-cv-08244-SI Document 33 Filed 03/05/21 Page 2 of 2



                                                                         United States District Judge
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
